DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US Patent Application Publication US 2018/0132380 A1) in view of Inoue et al. (US Patent Application Publication US 2012/0262879 A1).
Regarding claim 1, Baran discloses a heatsink module for an inverter, wherein the module (heat sink HS and forced convection housing portion H1) is configured to dissipate heat generated from a main body (at circuit board assembly P1 dissipates heat via heat sink HS per paragraph 0023), wherein the heatsink module comprises: a housing (forced convection housing H1) having: a bottom face (the surface of housing H1 opposite heat sink access opening HW seen in figure 4, where the heat sink access opening is formed at a relative top of the housing); 

two flanges (at opposing seals HG on opposites sides of access window HW) horizontally and inwardly extending from top ends of the two spaced side walls (seals HG extend continuously around access opening HW per paragraph 0026 and would have pairs of flanges at seals on opposite sides of access opening HW, that would extend inwardly to contact the heat sink base HB as seen in figure 2A) respectively; 
a heat-dissipation plate (heat sink HS) including: a base (heat sink base HB) fixed to the two flanges (at opposing pairs of flanges at seals HG on opposite sides of access opening HW as seen in figure 2A); and 
a plurality of heat-dissipation fins (cooling fins CF) extending downward from a bottom of the base (where the base of the heat sink a base HB forms the top of the structure  and the fins CF extend downward from the base);
wherein a bottom of the heat dissipation fins (At the tips of the fins CF furthest from heat sink base HB) is paced at a predetermined distance from the bottom face of the housing (as seen in figure 2 the fins CF are spaced from the bottom of Housing H1 by a gap between the tips of the fins at cooling fin structure CFS and the bottom of the housing H1 in the forced convection space FS).

    PNG
    media_image1.png
    627
    559
    media_image1.png
    Greyscale

Annotated figure 4 of Baran.

However Baran does not explicitly disclose a supporter interposed between the bottom face of the housing and the heat- dissipation fins, wherein the supporter has slots defined therein for accommodating at least portions of the heat-dissipation fins respectively.
Inoue teaches (figures 3 and 12 and 13), a heat sink with a supporter (coupling member 163) for the fins  (61b) disposed opposite the base (at block 61a) where the supporter is interposed between the bottom face of a housing (wall 52 of the cover) and the heat- dissipation fins (coupling member 163 is between the wall 52 and the fins 61b per paragraph 0130), wherein the supporter has slots (at grooves 163a) defined therein for accommodating at least portions of the heat-dissipation fins respectively (as seen in figure 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fin structure of Baran to include supporter for the fins as taught by Inoue. Doing so would provide a structure that could reduce the vibrations of the fins as recognized by Inoue (per paragraph 0127) which would in turn reduce the transmission of vibrations to other devices (per paragraph 0122).
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baran et al. (US Patent Application Publication US 2018/0132380 A1) in view of Lonergan et al. (US Patent 6,545,872 B1).
Regarding claim 1, Baran discloses a heatsink module for an inverter, wherein the module (heat sink HS and forced convection housing portion H1) is configured to dissipate heat generated from a main body (at circuit board assembly P1 dissipates heat via heat sink HS per paragraph 0023), wherein the heatsink module comprises: a housing (forced convection housing H1) having: a bottom face (the surface of housing H1 opposite heat sink access opening HW seen in figure 4, where the heat sink access opening is formed at a relative top of the housing); 
two spaced side walls ( the side surfaces of housing H1 connecting heat sink access window HW to the opposing surface in of Housing H1 as seen in figure 4) vertically extending from both sides of the bottom face ( the surface of housing H1 opposite heat sink access opening HW seen in figure 4) respectively; and 
two flanges (at opposing seals HG on opposites sides of access window HW) horizontally and inwardly extending from top ends of the two spaced side walls (seals HG extend continuously around access opening HW per paragraph 0026 and would have pairs of flanges at seals on opposite sides of access opening HW, that would extend inwardly to contact the heat sink base HB as seen in figure 2A) respectively; 
a heat-dissipation plate (heat sink HS) including: a base (heat sink base HB) fixed to the two flanges (at opposing pairs of flanges at seals HG on opposite sides of access opening HW as seen in figure 2A); and 
a plurality of heat-dissipation fins (cooling fins CF) extending downward from a bottom of the base (where the base of the heat sink a base HB forms the top of the structure  and the fins CF extend downward from the base);
wherein a bottom of the heat dissipation fins (At the tips of the fins CF furthest from heat sink base HB) is paced at a predetermined distance from the bottom face of the housing (as seen in figure 2 the fins CF are spaced from the bottom of Housing H1 by a gap between the tips of the fins at cooling fin structure CFS and the bottom of the housing H1 in the forced convection space FS).
However Baran does not explicitly disclose a supporter interposed between the bottom face of the housing and the heat- dissipation fins, wherein the supporter has slots defined therein for accommodating at least portions of the heat-dissipation fins respectively.
Lonergan teaches (figures 1-5), a heat sink with a supporter (fin holder 46) for the fins  (44) disposed opposite the base (at board 12) where the supporter (46) is interposed between the bottom face of a housing and the heat- dissipation fins (46 is between the fins 44 and anything above the fins 44 in figure 1), wherein the supporter has slots (slots 70) defined therein for accommodating at least portions of the heat-dissipation fins respectively (as seen in figure 1 and per Col. 5 line 46-48).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the fin structure of Baran to include supporter for the fins as taught by Lonergan. Doing so would provide a structure that could provide structural support for the fins and can reduce the vibrations of the fins as recognized by Lonergan (per Col. 5 line 11-25 where the structural support can stop the fins from becoming deformed or vibrating).

	Regarding claim 2, Baran as modified disclose the claim limitations of claim 1 above and Baran in view of Lonergan further discloses a fixed rail is formed on the bottom face of the housing ( posts 64 of Lonergan engages with the base at 12 to assist in positioning the heat sink and the fin holder per col. 5, line 41-45),wherein the fixed rail is engaged with the supporter to restrict a movement of the supporter, (the position is fixed per col. 5, line 41-45).
	Regarding claim 3, Baran as modified disclose the claim limitations of claim 2 above and Baran in view of Lonergan further discloses wherein a rail groove is defined in a bottom of the supporter, wherein the rail groove has a shape corresponding to a shape of the fixed rail such that the fixed rail is press-fitted into the rail groove (while Lonergan discloses the rail at post 64 on the fin holder 46, inserted into a hole 32 in the board, and is in the  opposite configuration to what is claimed It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have included the rail on the housing and the rail groove on the supporter since it has been held that mere reversal of the essential working elements of a device involves only routine skill in the art See MPEP 2144.04 VI. A. 
	Regarding claim 4, Baran as modified disclose the claim limitations of claim 3 above and Baran in view of Lonergan further discloses the supporter (46 in Lonergan) further includes an elastic portion formed between the rail groove and the slots and made of an elastic material (the entire supporter 46 is made of plastic per Col. 6 line 35-45, which is an elastic material), wherein when the heat-dissipation fins (44) are engaged with the slots (70), the elastic portion elastically supports the slots so that the slots presses the heat-dissipation fins (the upper tip 50 of the fins 44 is in contact slots 70).
	Regarding claim 5, Baran as modified disclose the claim limitations of claim 3 above and Baran in view of Lonergan further discloses the supporter (46 in Lonergan) is supported on the fixed rail (64) and is spaced by a predetermined distance from the bottom face (Over the length of the fins 44).
	Regarding claim 6, Baran as modified disclose the claim limitations of claim 1 above and Baran in view of Lonergan further discloses the supporter (46 in Lonergan) has a concave curved top face such that a height thereof gradually increases from a longitudinal center thereof to each of both longitudinal ends thereof (the surface of s 46 and 48 forms a curved surface with heights that increase from the center of base member 60 as the height extends up side members 62).
	Regarding claim 7, Baran as modified disclose the claim limitations of claim 1 above and Baran in view of Lonergan further discloses the supporter (46 in Lonergan) further includes a guide surface (the edge of base 60 on either side of slots 70 as seen in figure 5) opposite to the slots (70) and inclined at a predetermined angle (as the predetermined angle is not further defined angle would meet the limitation).
Response to Arguments
Applicant’s arguments, see page 5, filed 12/29/2020, with respect to the drawing objections and the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The drawing objections and the rejections under 35 U.S.C. 112 of 9/29/2020 have been withdrawn. 
Applicant’s arguments, see page 5-8, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive based upon the amendments made to the claims, as the base reference of Yoshikawa does not explicitly disclose a space between the bottom of the housing and the fins as the drawings are unclear as to whether a gap or space exists or not. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of over Baran et al. (US Patent Application Publication US 2018/0132380 A1) in view of Inoue et al. (US Patent Application Publication US 2012/0262879 A1) or alternatively over Baran et al. (US Patent Application Publication US 2018/0132380 A1) in view of Lonergan et al. (US Patent 6,545,872 B1), where Baran more clearly shows a gap/space between the fins and the housing in figure 2 as noted above. 
Regarding the arguments against Inoue and Lonergan individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the spacing between the fins and the housing is taught by the base reference of Baran and Lonergan and Inoue are not relied upon for this teaching. However the examiner notes that Inoue does disclose that the fins 61bare spaced from the bottom of a housing as the protrusions 163b of the coupling member 163 form a clearance between a bottom wall 52 which would form space between the fins 61b and the wall at 52 per paragraph 0130 of Inoue. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2011/0013356), Busier (US 2008/0098750), and Hashimoto et al. (US 2002/0044424) all disclose fin heat sinks with spacing between tips of the fins and housings. Additionally Inoue et al. (US 2014/0036440), is a similar disclosure to Inoue et al. (US 2012/0262879) that clearly shows a gap between the fins and the housing in figure 19.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763